Citation Nr: 1404095	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-43 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the RO.  

In August 2010, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board is of the opinion that further development of the evidence is warranted prior to further appellate consideration.  Accordingly, the case is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Due to the following deficits in the evidence, the AMC must perform the following actions:

1.  The Veteran's medical history shows that his earliest VA treatment for hypertension was in February 1998.  Records reflecting that treatment have not been associated with the claims folder.  

The AMC must ask the Veteran for the name of the VA facility where he was treated in February 1998 for hypertension.  Thereafter, the AMC must request records of that treatment directly from that VA facility.

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A (b) (West 2002 and Supp. 2013; 38 C.F.R. § 3.159(c)(2) (2013).  

2.  The evidence shows that the Veteran began receiving Social Security benefits in July 1998.  Records associated with the award of those benefits have not been associated with the claims folder.

The AMC must ask the Social Security Administration for the records associated with the Veteran's award of Social Security benefits.  Such records should include, but are not limited to, a copy of the original award letter, the disabilities on which those benefits were based, the medical records associated with that award, and any associated decisions by an Administrative Law Judge.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159(c)(2).

3.  When the actions in parts 1 and 2 have been completed, the AMC must arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his hypertension.  The claims folder and a copy of this remand will be available to the examiner. The examiner's attention is called to the following:

a.  The Veteran's service treatment records show that on August 21, 1973, he had a blood pressure reading of 140/90.  Possible mild hypertension was first reported after service in December 1988 at the University of Arkansas Medical Center.  The VA has treated the Veteran for hypertension since February 1998.  

b.  The VA examiner must render an opinion as to whether it is at least as likely as not that the Veteran's hypertension was first manifested in service by the elevated blood pressure reading on August 21, 1973.  

c.  Service connection is currently in effect for the Veteran's panic disorder and is rated as 50 percent disabling.  During his August 2010 hearing, he testified that his hypertension was due to his panic disorder.  

The VA examiner must render an opinion as to whether the Veteran's hypertension is proximately due to or has been aggravated by his service-connected panic disorder.  

c. With respect to aggravation, the VA examiner must determine whether there has been an increase in the underlying hypertension pathology since the Veteran was diagnosed with panic disorder.  If so, the examiner must render an opinion as to whether the increase was due to the Veteran's panic disorder.  

d.  The VA examiner must state how and why he or she reached each of their opinions.  

e. If the VA examiner is unable to reach an opinion without resorting to speculation, he or she must state why that is so.  

f.  In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims file.  If the notice was returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

4.  When the actions in parts 1, 2, and 3 have been completed, the AMC must readjudicate the issue of entitlement to service connection for hypertension.  In so doing, the RO must consider the theories of direct and secondary service connection.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AMC.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


